FILED
                                                                      14-0820
                                                                      4/24/2015 11:37:41 AM
                                                                      tex-5021699
                                                                      SUPREME COURT OF TEXAS
                                                                      BLAKE A. HAWTHORNE, CLERK

                                  NO. 14-0820

                          IN THE SUPREME COURT
                                  OF THE
                              STATE OF TEXAS
                           _____________________

                            PS INVESTMENTS, L.P.
                      f/k/a PARADIGM SERVICES, L.P.
                                  Petitioner

                                       vs.

         SOUTHERN INSTRUMENT & VALVE COMPANY, INC.
                            Respondent
__________________________________________________________________

            UNOPPOSED MOTION FOR EXTENSION OF
       TIME TO FILE RESPONDENT’S BRIEF ON THE MERITS
__________________________________________________________________

TO THE HONORABLE TEXAS SUPREME COURT:

      Respondent, Southern Instrument & Valve Company, Inc., file this Unopposed

Motion for Extension of Time to File Respondent’s Brief on the Merits. In support

of this motion, Respondent show the following:

                                INTRODUCTION

      1.   Petitioner is PS Investments, L.P., f/k/a Paradigm Services, L.P.;

Respondent is Southern Instrument & Valve Company, Inc.

      2. Counsel for appellant is unopposed to this motion.
                            ARGUMENT & AUTHORITIES

      3. The Court has the authority under Texas Rule of Appellate Procedure 55.7

to extend the time to file a brief.

      4. Respondent’s Brief on the Merits was due March 30, 2015 and filed April

6, 2015 after the court granted an unopposed extension . Respondent’s Brief on the

Merits is now due on April 27, 2015 per the court’s March 30, 2015 letter to counsel.

      5. Respondent, Southern Instrument & Valve Company, Inc. requests an

additional 14 days to file its response brief, extending the deadline to May 11, 2015,

because its counsel has been so burdened by preparation of another extensive

document and preparation for two trials that he has been unable to start the brief.

      6. Respondent’s counsel needs the additional time to file the brief because of

an unusual confluence of litigation demands, requiring extensive preparation time

over the past two weeks:

      (a)    trial set for the two-week period beginning April 27, 2015 in New
             Deliverance Fellowship Ministries v. Acceptance Indemnity Insurance
             Company, Brezina Claim Associates, Inc., and Jay Rayburn; Cause No.
             2014-02315; In the 234th District Court of Harris County, Texas;

      (b)    trial set for the two-week period beginning May 4, 2015 in Beth Bryant
             vs. Utica Lloyds of Texas; In the 125th Judicial District of Harris
             County, Texas; No. 2012-23447 with pre-trial documents due on April
             27, 2015;




                                          2
      (c)    the primary conflict: a lengthy, complex, document- and research-
             intensive Response to a Motion for Summary Judgment due April 28,
             2015 in Southwest Risk, L.P., Clearview Risk Holdings, LLC v.
             Ironshore Specialty Insurance Company; C.A. No. 4:14-CV-01745; In
             the United States District Court for the Southern District of Texas,
             Houston Division, on which the undersigned has been working for more
             than the last week; and

      (d)    scheduled events and deadlines in the ordinary course of other litigation.

      7. The undersigned is his firm’s primary appellate attorney, also maintains his

own coverage litigation docket, and does not use an associate, so he is solely

responsible for the above deadlines. Respondent, Southern Instrument & Valve

Company, Inc. therefore requests this additional time so that its counsel will be able

to expand research and analysis as needed for a merits brief, and properly prepare it.

      8. There is also a deadline crunch with briefs for which the undersigned’s legal

assistant provides all technical preparation for filing. Although the first two briefs

below are being drafted by other counsel and the last is ready but for record citations,

the following briefs are due during the week of May 4 and only the undersigned’s

legal assistant is experienced in preparing such briefs for filing:

      (1)    a response brief in No. 14-0843 styled In re State Farm Lloyds,
             Richard Freymann, and James D. Lawson due in the Texas
             Supreme Court on May 5;

      (2)    a response brief in No. 14-0846 styled In re State Farm Lloyds,
             Richard Freymann, and Rolando Renteria due in the Texas
             Supreme Court on May 5; and

                                           3
       (3)    an appellant brief in accelerated appeal No. 01-15-00232-CV
              styled Nationwide Distribution Services, Inc. v. Robert Jones and
              Poly Trucking, Inc. due in the First Court of Appeals on May 8.

Although the undersigned’s legal assistant is excellent, she cannot prepare more than

one brief at a time for electronic filing. A deadline of Monday, May 11 would allow

her to do it all.

       9. No extension has been previously requested or granted to extend the time

to file respondent’s Brief on the Merits.

                            CONCLUSION AND PRAYER

       For these reasons, Respondent Southern Instrument & Valve Company, Inc.

asks the Court to grant an extension of time to file its brief until May 11, 2015.

                                        Respectfully submitted,

                                        RAMEY, CHANDLER, QUINN & ZITO, PC

                                        By:      /s/ Jack McKinley
                                                Jack McKinley
                                                State Bar No. 13716300
                                                750 Bering Drive, Suite 600
                                                Houston, Texas 77057
                                                Telephone: (713) 266-0074
                                                Facsimile: (713) 266-1064
                                                jmm@ramey-chandler.com

                                                Attorneys for Respondent




                                            4
                      CERTIFICATE OF CONFERENCE

       I have been advised by appellee’s counsel in an email dated April 24, 2015 that
he is unopposed to this motion.

                                               /s/ Jack McKinley
                                              JACK McKINLEY


                         CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served upon all counsel of record,
on this       24th day of          April              , 2015, via electronic filing:

      R. Russell Hollenbeck                   Via Electronic Filing
      Bradley W. Snead
      Wright & Close, L.L.P.
      One Riverway, Suite 2200
      Houston, Texas 77056
      Counsel for Appellant,
      P.S. Investments, L.P.


                                               /s/ Jack McKinley
                                              JACK McKINLEY




                                          5